1
                   ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    G-W Management Services, LLC                 )      ASBCA No. 60518
                                                 )
    Under Contract No. N40080-10-D-0498          )

    APPEARANCE FOR THE APPELLANT:                       Herman M. Braude, Esq.
                                                         Braude Law Group, P.C.
                                                         Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                         Navy Chief Trial Attorney
                                                        Matthew D. Bordelon, Esq.
                                                         Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

           It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
    parties' stipulation and agreement, that the appeal is sustained. In the nature of a
    consent judgment, the Board makes a monetary award to appellant in the amount of
    $425,000.00. This amount is inclusive of interest. No further interest shall be paid.

           Dated: 25 October 2016



                                                     Rl~LEFORD
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals


    I concur                                         I concur



    PETER D. TING                                    0;}Jg;)&£Jdo~Gv~
    Administrative Judge                             Administrative Judge
    Acting Vice Chairman                             Armed Services Board
    Armed Services Board                             of Contract Appeals
    of Contract Appeals
                I certify that the foregoing is a true copy of the Opinion and Decision of the
           Armed Services Board of Contract Appeals in ASBCA No. 60518, Appeal of G-W
           Management Services, LLC, rendered in conformance with the Board's Charter.



l
J
                 Dated:




I    1
                                                           JEFFREY D. GARDIN
                                                           Recorder, Armed Services
                                                           Board of Contract Appeals


 II
.l.·:
.


i
..
:.·I·.·.




l
Il
I
I
Il
l
,~



'




                                                      2